Title: From John Adams to Benjamin Rush, 12 April 1809
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy April 12. 1809

I rejoice to find that Pensilvania has returned to reason and Duty in the affair of the Miss Writtenhouses. Our Massachusetts Legislature have not gone So far as yours did: but they have gone too far.
I rejoice too at the Honourable Acquittal of your worthy Brother, but lament the Allarming Attack upon the choicest Institution of Liberty the Tryal by Jury. Without this there can be no legal Liberty.
Present my Compliments to Major Butler, and tell him that though in former times our political Horses could not draw kindly together in the Same Car, I recollect many a Social hour with pleasure.
What is to be the Destiny of our Country. It is Sampson Struggling against the Blandishments of Delilah and the Chains of the Philistines. I hope he will neither brake his own Neck nor pull down the House upon his Head.
I cannot and you will not do any Thing to deliver him out of the Toils.
I hear Clergymen preach in a Style I do not like. “A corrupt Capitol” &c. Congress is no more corrupt than our Town of Boston or our Massachusetts Legislature. At least I have as much Charity for them.

J. Adams